United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3400
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
Mark Anthony Wright,                    *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: February 6, 2002
                              Filed: February 6, 2002
                                   ___________

Before LOKEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Mark Anthony Wright pleaded guilty to an indictment charging him with
taking an automobile from Vickie Richardson by force, violence, and intimidation,
with intent to cause serious bodily harm, in violation of 18 U.S.C. § 2119(2). He was
sentenced to 293 months in prison and five years supervised release, based in part on
a disputed four-level enhancement for serious bodily injury to Richardson. We
reversed and remanded because the district court resolved a disputed factual issue --
whether Richardson had sustained serious bodily injury -- without supporting
evidence. We also noted that the indictment failed to state the serious-bodily-injury
element of the offense, and directed that Wright be resentenced to the fifteen-year
maximum sentence prescribed in 18 U.S.C. § 2119(1) unless the government
produced overwhelming evidence that Richardson had suffered serious bodily injury.
See United States v. Wright, 248 F.3d 765, 766-67 (8th Cir. 2001) (per curiam).

       On remand, Richardson testified at length that Wright had abducted her in a car
she was driving and then raped, threatened, and tormented her for two hours in an
abandoned trailer. The district court1 concluded that this evidence sufficiently
established the serious-bodily-injury element, and also found the evidence sufficiently
overwhelming to make the indictment defect harmless error. The court sentenced
Wright to 293 months in prison and five years supervised release. Wright again
appeals, challenges the district court’s finding of overwhelming evidence. After
careful review of the record, we conclude the district court did not err in finding that
there was overwhelming evidence of serious bodily injury. See 18 U.S.C. §§ 2119(2),
2241-2242; U.S.S.G. § 1B1.1, comment (n.(j)); United States v. Anderson, 236 F.3d
427, 429-30 (8th Cir.) (per curiam), cert. denied, 122 S. Ct. 356 (2001).

      Accordingly, we affirm Wright’s sentence.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The HONORABLE HARRY F. BARNES, United States District Judge for the
Western District of Arkansas.
                                          -2-